I would like to congratulate Mr. Srgjan 
Kerim on his election to the presidency of the General 
Assembly at its sixty-second session and to wish him 
every success in his important task. Allow me also to 
salute his predecessor, Sheikha Haya Rashed  
Al-Khalifa of sisterly Bahrain and to express our 
appreciation of the efforts she deployed to bring the 
work of that session to a successful conclusion. 
 I also wish to express to the new Secretary-
General, Mr. Ban Ki-moon, our best wishes for success 
in his noble mission, namely, that of guiding our 
international Organization towards the realization of 
the purposes and principles of its Charter. 
 The Middle East region has been an arena of 
daunting challenges and heightened tensions owing to 
the Israeli occupation, since 1967, of Arab territories 
and to the denial of the legitimate national rights of the 
Palestinian people. Although this is not a new 
development, recent challenges and tensions have been 
escalating and, as such, they not only threaten security 
and stability throughout the region, but also 
international peace and security. The hopes of the 
peoples of the region of achieving a just and 
comprehensive peace and living in a secure and stable 
environment have faded, if they have not totally died. 
Moreover, the current situation in Iraq and the 
attendant anger and apprehensions it has generated 
have turned the region into an explosive hotbed of 
tensions and a theatre of confrontations, instead of 
allowing it to prosper, pursue its development goals 
and achieve progress. 
 May I, therefore, ask what have we accomplished 
over the past year or during the previous session of the 
General Assembly in terms of addressing the root 
causes of tensions plaguing the Middle East region? 
That situation does not serve the interests of any of the 
parties, inside or outside the region. The prevailing 
trends have not changed: Israeli occupation of Arab 
lands continues, so does the denial of the legitimate 
rights of Palestinians. One can even say that the 
support, financing and arming of those policies have 
continued unabated and have even surpassed previous 
records. The recently reported figures on the increased 
United States arming of Israel speak for themselves. 
 The latest act of aggression against Syria on 
6 September 2007 is proof of Israel’s desire to escalate 
tensions. We reiterate that the failure of the 
international community, including the Security 
Council, to condemn that act of aggression will 
encourage Israel to persist in that hostile pursuit, and 
will lead to the exacerbation of tensions in the region. 
Some sources in the United States have spread rumours 
and fabricated news in order to justify that act of 
aggression. By distorting the facts they have become 
Israel’s accomplices in that act. 
 Addressing and pursuing peace in the Middle 
East require first and foremost evincing the will to 
make peace on the basis of law and justice. 
Regrettably, that will does not factor into the priorities 
of some of the policies pursued nowadays. The 
contemplated substance, approach and objectives of an 
international gathering that seeks to find a 
comprehensive solution to the Arab-Israeli conflict 
remain vague. Furthermore, the proposed gathering 
fails to identify the purpose, basis, terms of reference 
and time frame of the process. 
 Syria has repeatedly stressed and stresses again 
today that peace is its strategic choice. President 
Bashar Al-Assad highlighted that fact in the statement 
he made before the People’s Assembly on 17 July 
2007. He stated that Syria is ready for a just and 
comprehensive peace built on resolutions of 
international legitimacy, which he deemed to be the 
prelude to the realization of peace and security in the 
region. The statement confirms that Syria has the will 
to make a genuine peace that would recover the rights 
and return the land to its rightful owners and that 
would guarantee peace for all. We have repeatedly 
called for a resumption of the peace process on the 
basis of the Madrid terms of reference and the principle 
of land for peace. Let me ask here: does the Israeli 
Government or the current American administration 
still have that will, the will to make genuine peace? 
Regrettably, actions and realities on the ground suggest 
otherwise. 
 The current situation in Iraq presages great 
dangers for Iraq and the region. Addressing that 
situation requires effective cooperation among all 
parties inside Iraq, in the region and the world at large. 
The absence of a genuine political vision for a solution 
and the exclusive reliance on a military solution further 
aggravate the situation. We have always stressed the 
need to preserve the unity of the Iraqi people and the 
Iraqi land, the non-interference in its internal affairs, 
the preservation of its sovereignty and independence, 
its Arab and Islamic identity and the rejection of any 
claims to divide it. We believe that the solution in Iraq 
must begin with national reconciliation based on the 
principle of respect for the will of all segments of the 
Iraqi people to determine their political future or to lay 
the foundation for a new Iraq that is built on equal 
citizenship. We therefore stress the need for the 
withdrawal of all foreign forces from Iraq, in 
agreement with the Iraqi Government, because that 
measure will contribute to curbing the violence. We 
have repeatedly stressed our condemnation of all 
terrorist acts committed in Iraq that claim the lives of 
innocent civilians. Occasional allegations that 
combatants are infiltrating into Iraq through the 
Syrian-Iraqi border cannot be farther from the truth. 
They fail to acknowledge the strict measures that Syria 
has put in place to control those borders. We believe 
that the purpose of those unfounded accusations is to 
assign to others the responsibility for the failure of the 
occupying Power to achieve security and stability in 
Iraq. 
 The deteriorating security situation in Iraq has 
prompted many Iraqis to flee their country. There are 
over 1.6 million Iraqi refugees in Syria today. In 
addition to the security and social repercussions 
associated with their presence, Syria is bearing an 
enormous financial burden to satisfy their economic 
needs and to provide them with services. It is 
regrettable that the international community has failed 
to discharge its responsibility to assist Iraqi refugees 
until it becomes safe for them to return to their homes 
and country. The occupying Power spends hundreds of 
billions of dollars on military operations inside Iraq, 
but fails to allocate any resources to assist Iraqis who 
have been forced out of Iraq as a result of the 
occupation and its repercussions. 
 Official visits exchanged between fraternal Iraq 
and Syria have opened broad horizons for mutual 
cooperation and have identified the main areas of 
cooperation at all levels. Syria, for its part, plans to 
implement all the measures agreed to during those 
visits. 
 The critical and sensitive situation in brotherly 
Lebanon requires that the Lebanese act together in 
order to emerge from the current state of affairs and 
arrive at solutions that will serve the interest of 
Lebanon and its future. Syria has consistently 
supported all initiatives aimed at activating Lebanese 
dialogue within the country with a view to arriving at a 
consensus. We believe that the run-up to the coming 
presidential elections constitutes a good basis for 
consensus-building among the Lebanese to elect a 
president in accordance with constitutional rules, free 
from foreign intervention and in a manner that would 
safeguard Lebanon’s interests and its relations with 
Arab countries. 
 Syria reaffirms its position calling for the 
elimination of all weapons of mass destruction from 
the Middle East region. Allow me to recall that in 2003 
Syria tabled a draft resolution before the Security 
Council on behalf of the Arab Group, and we are still 
looking forward to its adoption. 
 I would like to affirm that Syria associates itself 
with the declared positions of other developing 
countries, which stress the freedom and the right of all 
countries to acquire nuclear technologies to use them 
for peaceful purposes. We believe that it is necessary to 
compel Israel, the sole party in the region that 
possesses nuclear weapons, to submit its facilities to 
the safeguards regime of the International Atomic 
Energy Agency (IAEA) and to adhere to the Non-
Proliferation Treaty (NPT) and the Comprehensive 
Safeguards Agreement. 
 Like many others, I wonder whether the world 
has become safer many years after the beginning of the 
war on terrorism. The answer is common knowledge. 
Terrorism has spread to areas that have never known 
that phenomenon before. Syria believes that fighting 
terrorism by force alone is useless. We must address 
the root causes of terrorism and firmly distinguish 
between combating terrorism and the legitimate right 
of people to resist foreign occupation. We call on all 
States to cooperate in the fight against terrorism. At the 
same time, we warn against using terrorism as a pretext 
to compromise peoples’ rights and to instil hatred 
among religions and civilizations instead of promoting 
intercultural and interreligious dialogues in the interest 
of humanity at large. 
 Earlier on in the debate we listened to calls 
advocating interference in the internal affairs of States 
under the pretext of defending human rights and 
promoting democracy. Syria questions the discrepancy 
between words and actions in Palestine, Iraq, Lebanon 
and other parts of the world. The inhumane practices 
we learned of in Guantanamo and Abu Ghraib and the 
condoning of Israeli aggression against Lebanon last 
year and other Israeli practices in Palestine and the 
Golan constitute grave violations of human rights. That 
prompts us to question in turn, and rightly so: which 
human rights are they advocating? 
 More than ever before our world needs a 
reaffirmation of our commitment to the principles and 
purposes of the United Nations, in order to avoid 
applying double standards and to free the Organization 
from those few who try to control its decisions and 
dictate their policies to its organs. The conflicts and 
crises with which our world is plagued today must 
prompt us to seek solutions based on enhanced 
intercultural and interreligious dialogues, and to 
persevere in our pursuit of the political solutions to 
current international problems in a manner that would 
preserve international peace and security. 
